UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:November 30, 2013 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. PIA Funds – PIA Short-Term Securities Fund Annual Report November 30, 2013 PIA Short-Term Securities Fund Dear Shareholder: We are pleased to provide you with this annual report for the twelve month period ended November 30, 2013 regarding the PIA Short-Term Securities Fund for which Pacific Income Advisers, Inc. (PIA) is the adviser. During the twelve months ended November 30, 2013, the total returns, including the reinvestment of dividends and capital gains, were as follows: PIA Short-Term Securities Fund 0.34% The PIA Short-Term Securities Fund’s return of 0.34% for the twelve month period ended November 30, 2013 was higher than the Fund’s benchmark index, the BofA Merrill Lynch 1-Year U.S. Treasury Note Index, which returned 0.28% for the same period and slightly lower than that of the Barclay’s Capital U.S. Government/Corporate 1-Year Duration Index return of 0.40%.The Fund’s total return is net of 0.35% in Fund fees and expenses for the twelve months, compared to the benchmark index, which does not incur fees and expenses.As stated in the current prospectus, the Fund’s gross expense ratio is 0.38%. PIA has contractually agreed to waive all or a portion of its management fees and pay Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding acquired fund fees and expenses, interest, taxes and extraordinary expenses) do not exceed 0.35% of the Fund’s average daily net assets through March 29, 2014. During the twelve month period ended November 30, 2013, the Fund had close to a neutral maturity structure relative to the Fund’s benchmark index.The Fund also had an overweight in short average life/floating rate government mortgage-backed securities, agencies and the allocation to investment grade corporate notes which added yield to the portfolio. Bond Market in Review The Gross Domestic Product’s (GDP) quarter over quarter rate of growth was +1.1% for the first quarter of 2013, increasing to +3.6% during the third quarter of 2013.This recent quarter for GDP compares favorably for a year over year GDP of 2.0% for all of 2012.The housing sector is showing signs of stability and unemployment levels declined to 7.3% from 8.0% a year ago.The Federal Reserve maintained its easier monetary policy by keeping the Federal Funds Rate close to zero.Inflation, as measured by the Consumer Price Index, declined to 1.0% year over year as of October 2013, down from a 2.2% pace year over year at October 2012. Yields on 5-year Treasury notes and 30-year Treasury bonds rose by 75 and 100 basis points (bp), respectively, from November 30, 2012 to November 30, 2013.Yields on 6 month Treasuries fell 3 bp during the period while 2 year Treasuries rose only 4 bp.The improving economy, stabilization of European sovereign risk, and purchases of treasuries and mortgage-backed securities by the Federal Reserve helped the bond market. 1 PIA Short-Term Securities Fund Please take a moment to review the Fund’s statement of assets and liabilities and the results of operations for the twelve month period ended November 30, 2013.We look forward to reporting to you again with the semi-annual report dated May 31, 2014. Lloyd McAdams Chairman of the Board Pacific Income Advisers, Inc. Past performance is not a guarantee of future results. Opinions expressed above are those of the adviser and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in Asset-Backed and Mortgage-Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The Fund may also use options and futures contracts.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the Prospectus. The BofA Merrill Lynch 1-Year U.S. Treasury Note Index (the “Index”) is an unmanaged index presented for comparative purposes only.The Index is comprised of a single U.S. Treasury issue with approximately one year to final maturity purchased at the beginning of each month and held for one full month.At the end of the month, that issue is sold and rolled into a newly selected issue.The Barclays Capital U.S. Government/Corporate 1-Year Duration Index is an unmanaged index, which represents the short-term U.S. investment grade bond market as well as short-term U.S. government agency and Treasury securities.You cannot invest directly in an index. Gross Domestic Product is the amount of goods and services produced in a year, in a country. Consumer Price Index measures the weighted average of prices of a basket of consumer goods and services, such as transportation, food and medical care. Basis point equals 1/100th of 1%. Please refer to the Schedule of Investments in the report for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Quasar Distributors, LLC, Distributor 2 PIA Short-Term Securities Fund PIA SHORT-TERM SECURITIES FUND Comparison of the change in value of a $10,000 investment in the PIA Short-Term Securities Fund vs the BofA Merrill Lynch 1-Year U.S. Treasury Note Index and the Barclays Capital U.S. Government/Corporate 1-Year Duration Index Average Annual Total Return* 1 Year 5 Years 10 Years PIA Short-Term Securities Fund 0.34% 0.87% 2.17% BofA Merrill Lynch 1-Year U.S. Treasury Note Index 0.28% 0.63% 2.10% Barclays Capital U.S. Government/Corporate 1-Year Duration Index 0.40% 1.01% 2.28% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-251-1970. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund ten years ago.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The BofA Merrill Lynch 1-Year U.S. Treasury Note Index is an unmanaged index consisting of a single U.S. Treasuryissue with approximately one year to final maturity purchased at the beginning of each month and held for one full month.At the end of the month, that issue is sold and rolled into a newly selected issue. The Barclays Capital U.S. Government/Corporate 1-Year Duration Index is an unmanaged index, which represents the short-term U.S. investment grade bond market as well as short-term U.S. government agency and Treasury securities. Indices do not incur expenses and are not available for investment. *Average Annual Total Return represents the average change in account value over the periods indicated. 3 PIA Short-Term Securities Fund Expense Example – November 30, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the PIA Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/13 –11/30/13). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.35% per the Operating Expenses Limitation Agreement for the PIA Short-Term Securities Fund.Although the Fund charges no sales loads or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 6/1/13 Value 11/30/13 Period 6/1/13 – 11/30/13* PIA Short-Term Securities Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense.The annualized expense ratio of the PIA Short-Term Securities Fund is0.35%. 4 PIA Short-Term Securities Fund Allocation of Portfolio Assets – November 30, 2013 (Unaudited) Investments by Type As a Percentage of Total Investments 5 PIA Short-Term Securities Fund Schedule of Investments – November 30, 2013 Principal Amount Value CORPORATE BONDS 45.7% Agricultural Equipment 0.7% John Deere Capital Corp. $ 0.75%, due 1/22/16 $ Agriculture 0.8% Bunge Limited 4.10%, due 3/15/16 Autos 2.7% American Honda Financial Corp. 1.125%, due 10/7/16 Daimler Finance North America LLC (a) 1.45%, due 8/1/16 Ford Motor Credit Co. LLC 1.70%, due 5/9/16 Volkswagen International Finance N.V. 1.125%, due 11/18/16 (a) Banks 9.1% Bank of America Corp. 4.50%, due 4/1/15 Bank of New York Mellon 2.95%, due 6/18/15 BB&T Corp. 5.20%, due 12/23/15 BMO Bank of Montreal 1.30%, due 7/15/16 Capital One Financial Corp. 2.15%, due 3/23/15 Citigroup, Inc. 2.65%, due 3/2/15 JPMorgan Chase & Co. 1.875%, due 3/20/15 State Street Corp. 4.30%, due 5/30/14 Suntrust Banks, Inc. 3.60%, due 4/15/16 Toronto Dominion Bank 1.50%, due 9/9/16 Wells Fargo & Co. 3.75%, due 10/1/14 Biotech 0.5% Amgen, Inc. 2.30%, due 6/15/16 Brokers 1.0% Goldman Sachs Group, Inc. 3.30%, due 5/3/15 Chemicals 2.6% Dow Chemical Co. 2.50%, due 2/15/16 Eastman Chemical Co. 3.00%, due 12/15/15 Ecolab, Inc. 2.375%, due 12/8/14 3.00%, due 12/8/16 Computer Equipment 0.9% Cisco Systems, Inc. 1.625%, due 3/14/14 Computer Hardware 0.7% Apple, Inc. 0.45%, due 5/3/16 Consumer Finance 1.0% American Express Credit 1.75%, due 6/12/15 Diversified Financial Services 1.1% General Electric Capital Corp. 3.75%, due 11/14/14 Diversified Minerals 0.6% BHP Billiton Finance USA, Ltd. 1.00%, due 2/24/15 The accompanying notes are an integral part of these financial statements. 6 PIA Short-Term Securities Fund Schedule of Investments – November 30, 2013 (continued) Principal Amount Value Electric Utilities 0.5% Dominion Resources, Inc. $ 1.95%, due 8/15/16 $ Electrical Equipment 0.7% Tyco International Group SA 3.375%, due 10/15/15 Finance 0.8% SLM Corp. 6.25%, due 1/25/16 Financial Services 0.9% CME Group, Inc. 5.75%, due 2/15/14 Food 1.5% Conagra Foods, Inc. 1.30%, due 1/25/16 Kraft Foods Group, Inc. 1.625%, due 6/4/15 Food and Beverage 2.0% Coca Cola Co. 1.80%, due 9/1/16 Pepsico, Inc. 0.70%, due 8/13/15 Wm. Wrigley Jr. Co. 1.40%, due 10/21/16 (a) Health Care 0.7% McKesson Corp. 0.95%, due 12/4/15 Industrial 0.3% Caterpillar Financial Services Corp. 1.35%, due 9/6/16 Insurance 3.2% Aetna Inc. 6.00%, due 6/15/16 American International Group, Inc. 3.00%, due 3/20/15 CNA Financial Corp. 5.85%, due 12/15/14 Metlife, Inc. 2.375%, due 2/6/14 Prudential Financial Inc. 4.75%, due 9/17/15 Wellpoint, Inc. 5.25%, due 1/15/16 Life Sciences Equipment 0.6% Thermo Fisher Scientific, Inc. 3.20%, due 5/1/15 Manufacturing 0.4% ITT Corp. 7.375%, due 11/15/15 Media 1.5% Time Warner, Inc. 3.15%, due 7/15/15 Viacom Inc. 1.25%, due 2/27/15 Medical Equipment 0.7% Agilent Technologies, Inc. 5.50%, due 9/14/15 Baxter International, Inc. 0.95%, due 6/1/16 The accompanying notes are an integral part of these financial statements. 7 PIA Short-Term Securities Fund Schedule of Investments – November 30, 2013 (continued) Principal Amount Value Medical/Drugs 1.0% Eli Lilly & Co. $ 4.20%, due 3/6/14 $ Wyeth 5.50%, due 2/1/14 Metals and Mining 1.3% Glencore Funding LLC 1.70%, due 5/27/16 (a) Rio Tinto Finance USA Ltd. 1.875%, due 11/2/15 Pharmaceuticals 0.7% Perrigo Co. PLC 1.30%, due 11/8/16 (a) Oil and Gas 1.0% Anadarko Petroleum Corp. 5.95%, due 9/15/16 Ensco Plc 3.25%, due 3/15/16 Retail 2.5% Target Corp. 1.125%, due 7/18/14 Walgreen Co. 1.00%, due 3/13/15 Wal-Mart Stores, Inc. 1.625%, due 4/15/14 Semiconductors 0.9% Texas Instruments, Inc. 1.375%, due 5/15/14 Telecommunications 2.3% American Tower Corp. 4.625%, due 4/1/15 AT&T, Inc. 0.875%, due 2/13/15 Verizon Communications, Inc. 0.70%, due 11/2/15 Transportation 0.5% Paccar Financial Corp. 0.75%, due 5/16/16 Total Corporate Bonds (cost $63,422,000) MORTGAGE-BACKED SECURITIES 18.2% Commercial Mortgage-Backed Securities 5.4% Banc of America Commercial Mortgage Trust 5.72%, due 5/10/45, Series 2006-2, Class AAB (b) Credit Suisse Mortgage Capital 5.47%, due 2/15/39, Series 2006-C1, Class A4 (b) Hilton USA Trust 1.17%, due 11/5/30, Series 2013-HLF, Class AFL (b)(e) LB-UBS Commercial Mortgage Trust 5.49%, due 6/15/29, Series 2004-C4, Class A4 (b) 5.66%, due 3/15/39, Series 2006-C3, Class A4 (b) Residential Mortgage-Backed Securities 2.9% Invitation Homes Trust 1.60%, due 12/17/30, Series 2013-SFR1, Class B (b) The accompanying notes are an integral part of these financial statements. 8 PIA Short-Term Securities Fund Schedule of Investments – November 30, 2013 (continued) Principal Amount Value U.S. Government Agencies 9.9% FHLMC ARM Pool (b) $ 2.179%, due 8/1/15, #755204 $ 2.348%, due 2/1/22, #845113 1.999%, due 10/1/22, #635206 2.349%, due 6/1/23, #845755 2.33%, due 2/1/24, #609231 2.401%, due 1/1/25, #785726 2.408%, due 1/1/33, #1B0668 2.375%, due 10/1/34, #782784 2.552%, due 12/1/34, #1G0018 2.678%, due 4/1/36, #847671 FHLMC Pool 5.00%, due 10/1/38, #G04832 FNMA ARM Pool (b) 2.54%, due 7/1/25, #555206 1.927%, due 7/1/27, #424953 2.35%, due 3/1/28, #556438 2.331%, due 6/1/29, #508399 2.103%, due 4/1/30, #562912 2.432%, due 10/1/30, #670317 2.24%, due 9/1/31, #597196 2.277%, due 11/1/31, #610547 2.25%, due 4/1/32, #629098 2.245%, due 10/1/33, #743454 2.375%, due 11/1/33, #755253 2.432%, due 5/1/34, #AC5719 2.389%, due 7/1/34, #779693 2.054%, due 10/1/34, #795136 2.382%, due 1/1/35, #805391 2.281%, due 10/1/35, #845041 2.232%, due 10/1/35, #846171 2.383%, due 1/1/36, #849264 2.515%, due 6/1/36, #872502 2.439%, due 1/1/37, #906389 2.833%, due 3/1/37, #907868 2.28%, due 8/1/37, #949772 2.25%, due 10/1/37, #955963 2.64%, due 11/1/37, #953653 1.81%, due 11/1/37, #948183 FNMA Pool 5.00%, due 6/1/40, #AD5479 4.00%, due 11/1/41, #AJ3797 GNMA II ARM Pool (b) 2.00%, due 11/20/21, #8871 1.625%, due 10/20/22, #8062 1.625%, due 11/20/26, #80011 2.00%, due 11/20/26, #80013 1.625%, due 12/20/26, #80021 1.625%, due 1/20/27, #80029 1.625%, due 7/20/27, #80094 1.625%, due 8/20/27, #80104 1.625%, due 10/20/27, #80122 1.625%, due 1/20/28, #80154 1.625%, due 10/20/29, #80331 1.625%, due 11/20/29, #80344 Total Mortgage-Backed Securities (cost $24,779,695) The accompanying notes are an integral part of these financial statements. 9 PIA Short-Term Securities Fund Schedule of Investments – November 30, 2013 (continued) Shares/ Principal Amount Value U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES 28.0% U.S. Government Agencies 18.7% FHLMC $ 0.45%, due 1/9/14 $ 0.75%, due 11/25/14 FNMA 0.75%, due 12/18/13 1.25%, due 2/27/14 0.875%, due 8/28/14 0.50%, due 5/27/15 U.S. Treasury Notes 9.3% U.S. Treasury Note 0.75%, due 12/15/13 1.00%, due 1/15/14 0.75%, due 6/15/14 Total U.S. Government Agencies and Instrumentalities (cost $39,043,893) SHORT-TERM INVESTMENTS 9.1% Fidelity Institutional Money Market Government Portfolio – Class I, 0.05% (c) $ U.S. Treasury Bill $ 0.046%, due 12/19/13 (d) Total Short-Term Investments (cost $12,724,294) Total Investments (cost $139,969,882) % Liabilities less Other Assets )% ) TOTAL NET ASSETS % $ (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in the program or other “qualified institutional buyers.”The Fund’s adviser has determined that such security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust.As of November 30, 2013, the value of these investments was $3,718,843 or 2.7% of total net assets. (b) Variable rate security.Rate shown reflects the rate in effect as of November 30, 2013. (c) Rate shown is the 7-day annualized yield as of November 30, 2013. (d) Rate shown is the discount rate at November 30, 2013. (e) Security valued at fair value using methods determined in good faith by or at the direction of the Board of Trustees of Advisors Series Trust. ARM – Adjustable Rate Mortgage FHLMC – Federal Home Loan Mortgage Corporation FNMA – Federal National Mortgage Association GNMA – Government National Mortgage Association 10 PIA Short-Term Securities Fund Statement of Assets and Liabilities – November 30, 2013 Assets: Investments in securities, at value (cost $139,969,882) $ Deposit at broker for futures contracts Receivable for securities sold Receivable for fund shares sold Interest receivable Prepaid expenses Total assets Liabilities: Payable for fund shares redeemed Payable for securities purchased Investment advisory fees Administration fees Custody fees Transfer agent fees and expenses Fund accounting fees Audit fees Chief Compliance Officer fee Accrued expenses Total liabilities Net Assets $ Net Assets Consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Net Asset Value, Offering Price and Redemption Price Per Share $ Shares Issued and Outstanding (Unlimited number of shares authorized, par value $0.01) The accompanying notes are an integral part of these financial statements. 11 PIA Short-Term Securities Fund Statement of Operations – Year Ended November 30, 2013 Investment Income: Interest $ Total investment income Expenses: Investment advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Administration fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Reports to shareholders Trustees’ fees Legal fees Insurance Chief Compliance Officer fee (Note 4) Miscellaneous Total expenses Less: Fee waiver by adviser (Note 4) ) Net expenses Net investment income Realized and Unrealized Gain/(Loss) on Investments: Net realized gain on investments Net change in unrealized appreciation on investments ) Net loss on investments ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 12 PIA Short-Term Securities Fund Statements of Changes in Net Assets Year Year Ended Ended November 30, November 30, Increase/(Decrease) in Net Assets From Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations Distributions Paid to Shareholders: Distributions from net investment income ) ) Distributions from net realized gains on investments — — Total distributions paid to shareholders ) ) Capital Share Transactions: Proceeds from shares sold Distributions reinvested Payment for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) Net Assets, Beginning of Year Net Assets, End of Year $ $ Includes Undistributed Net Investment Income of $ $ Transactions in Shares: Shares sold Shares issued on reinvestment of distributions Shares redeemed ) ) Net decrease in shares outstanding ) ) The accompanying notes are an integral part of these financial statements. 13 PIA Short-Term Securities Fund Financial Highlights Year Ended November 30, Per Share Operating Performance (For a fund share outstanding throughout each year) Net asset value, beginning of year $ Income From Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments ) * )* * Total from investment operations Less Distributions: Distributions from net investment income ) Total distributions ) Net asset value, end of year $ Total Return % Ratios/Supplemental Data: Net assets, end of year (in 000’s) $ Ratio of expenses to average net assets: Net of fee waivers and reimbursements % Before fee waivers and reimbursements % Ratio of net investment income to average net assets: Net of fee waivers and reimbursements % Before fee waivers and reimbursements % Portfolio turnover rate 56
